Citation Nr: 0638091	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 10, 
2004 through May 19, 2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma. The Board notes that the veteran requested a 
hearing before the Board, and such a hearing was scheduled 
for February 2006.  However, he subsequently withdrew that 
request in a January 2006 statement.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized private 
medical treatment from May 10, 2004 to May 19, 2004 in 
connection with treatment for appendicitis, to include an 
appendectomy. The appendectomy itself took place on May 11, 
2004 and the records indicate the veteran was discharged on 
May 14, 2004, with follow-up appointments occurring 
thereafter. The veteran's treatment in question was for a 
nonservice-connected condition.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the criteria listed in the statute. 

The criteria of pertinent importance here is that the medical 
treatment must have been a medical emergency "...of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health." See 38 C.F.R. 
§ 17.1002. Also of importance, medical reimbursement extends 
only to "...any medical care beyond the initial emergency 
evaluation and treatment is for a continued medical emergency 
of such a nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the veteran 
becomes stabilized)." Id.

Failure to satisfy any of the criteria within the statute 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. See 38 U.S.C.A. § 1725(b); 
38 C.F.R. § 17.1002(g).  

The Court has held that "medical emergency" is a medical 
question best answered by a physician. See Cotton v. Brown, 7 
Vet. App. 325, 327 (1995). In this case, the record contains 
no such medical opinion. Rather, the VAMC denied the 
veteran's claim finding VA facilities feasibly available. 
What is of consequence, however, is what if any part of the 
actual treatment was deemed emergent.  Simply put, the Board 
is unable to assess whether all of the criteria of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 have been met, 
particularly with regard to "medical emergency" and feasible 
availability of VA services. A medical opinion is indicated.

Moreover, on the veteran's substantive appeal, it was noted 
that he is rated totally disabled due to service-connected 
disabilities.  The RO did not consider whether payment or 
reimbursement of the private care at issue could be made 
under 38 U.S.C.A. § 1728, which covers care for any 
disability if the veteran has a total disability permanent in 
nature from a service-connected disability.



Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a VA 
doctor as to whether any of the medical 
services at issue were rendered in a 
medical emergency and if so, when such 
emergency ended.  In other words, if the 
veteran's presenting complaints and 
appendectomy were emergent in nature, at 
what point following the surgery did the 
veteran's condition stabilize?

2. Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses from 
May 10, 2004 to May 19, 2004 under 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2006) 
and 38 C.F.R. § 17.1002 (2006).  The VAMC 
should also consider whether payment or 
reimbursement can be made under 
38 U.S.C.A. § 1728.  If the decision 
remains adverse to the veteran in any way, 
provide him and his representative with a 
supplemental statement of the case that 
discusses all relevant laws and 
regulations, the evidence considered, and 
the bases for the decision. Then, return 
the case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



